Citation Nr: 1739827	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea.  

2.  Entitlement to a compensable disability rating for status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active duty service from October 1975 to November 1997.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014 and April 2016, the Board remanded the issue on appeal to the RO for additional development.  

In March 2017, the Veteran submitted a VA 21-526EZ, Fully Developed Claim (Compensation), form requesting an increased disability rating for his status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.  The form also included a claim of service connection for maxilla, loss of half or less 9, 10, 11, 12, secondary to the primary service-connected disability.  Those issues are currently included within the scope of the instant appeal.  Therefore, no further action is needed as to the March 2017 claim.    

Also on appeal is an October 2016 rating decision denying service connection for obstructive sleep apnea.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The issue of entitlement to an increased disability rating for a dental disability is addressed herein below.  The claim of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's dental disability involves a bone graft and lost teeth due to periodontal disease.  
CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for status post reconstruction of the left anterior maxillary alveolus with autologous bone graft are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.381, 4.3, 4.7, 4.150, Diagnostic Codes (DCs) 9913-9916 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking an increased rating for his dental disability.  He filed a claim for increase in December 2007, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a noncompensable (zero percent) rating throughout the entire appeal period.  

The Board notes that, in the April 2016 decision, it determined that the September 2014 was inadequate for rating purposes.  Although that report likely has some probative value in areas other than in the inadequacies pointed out by the Board, the Board will focus on the results of the May 2017 VA examination that was obtained pursuant to the remand given the Board's findings in that decision.  The May 2017 report is probative of the issue on appeal and is adequate for rating purposes.


A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

The Veteran's disability has been assigned a disability rating under DC 9916 of 38 C.F.R. § 4.150.  The applicable rating schedule is set forth as follows:

9916   Maxilla, malunion or nonunion of: 

Severe displacement
30 
Moderate displacement
10 
Slight displacement
0

Also potentially pertinent:

9913   Teeth, loss of, due to loss of substance of body of maxilla or mandible without loss of continuity: 

Where the lost masticatory surface cannot be restored by suitable prosthesis: 

Loss of all teeth
40 
Loss of all upper teeth
30 
Loss of all lower teeth
30 
All upper and lower posterior teeth missing
20 
All upper and lower anterior teeth missing
20 
All upper anterior teeth missing
10 
All lower anterior teeth missing
10 
All upper and lower teeth on one side missing
10 
Where the loss of masticatory surface can be restored by suitable prosthesis
0 
NOTE-These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling

9914   Maxilla, loss of more than half: 

Not replaceable by prosthesis
100 
Replaceable by prosthesis
50 
9915   Maxilla, loss of half or less: 

Loss of 25 to 50 percent: 

Not replaceable by prosthesis
40 
Replaceable by prosthesis
30 
Loss of less than 25 percent: 

Not replaceable by prosthesis
20 
Replaceable by prosthesis
0

C. Application of the Rating Schedule

In this case, a higher rating must be denied as the evidence does not show a disability picture more nearly approximating any degree of compensable symptomatology.  

First, under DC 9916, the Veteran does not have malunion or nonunion of the maxilla.  This is confirmed by the VA examination in May 2017.  Rather, as best summarized by the May 2017 VA examiner, the Veteran lost a number of teeth due to periodontal disease during his service in the 1990s.  According to the examiner, teeth 9 through 12 were removed because of bone loss that seemed to have been excessive, and the loss of alveolar bone was replaced with cadaver bone which failed.  In 1998 it was replaced with autogenous hip bone, which succeeded and subsequently was restored with dental implants as were other teeth that were removed for a total of 9 teeth extracted and replaced with 9 dental implants.  This examiner's summary, which is an accurate reflection of the Veteran's history, shows that the Veteran underwent a graft of maxilla, which does not result in malunion or nonunion.  

There is some evidence tending to support a higher rating.  For instance, the Veteran wrote in a June 2008 statement that his condition had a significant impact on his employment because a large part of his job was training by lectures.  He also wrote in his June 2008 notice of disagreement that he had exposed bones in his mouth, pain, and limitations on food consumption.  Consistent with his June 2008 statement, an April 2008 VA dental evaluation shows an inability to masticate food properly due to missing teeth, which had been replaced by a prosthesis that did not function properly due to loss of bone.  

Notwithstanding these symptoms, a higher rating cannot be assigned on the basis of this evidence as the missing teeth were restored by suitable prosthesis in January 2009.  Plus, the bone loss was not due to trauma or disease such as osteomyelitis, but was a result of periodontal disease.  Notably, compensation is not warranted for treatable carious teeth, replaceable missing teeth and periodontal disease.  See 38 C.F.R. § 3.381.

In arguing for an increased rating on the basis of his symptoms, the Veteran wrote in a June 2017 statement that he had taken an anti-nerve agent pill, pyridostigmine bromide, during service, which he believes caused his bone and teeth loss.  He noted that VA presumes certain medically unexplained illness to be related to Gulf War service.  

The Veteran is correct that, under 38 C.F.R. § 3.317, compensation is available for disabilities due to undiagnosed illness and medically unexplained chronic multisymptom illnesses in Persian Gulf Veterans.  Here, the May 2017 VA examiner explained that the Veteran's bone loss and subsequent grafts were a result of periodontal disease.  The examiner explained that the Veteran's case was "unusual" in that the excessive loss was primarily, though not totally limited to the maxilla.  The VA examiner concluded that the loss of these teeth was not consistent with osteomyelitis, and periodontal bone loss has not been linked to nerve agent antidote which the Veteran states he received.  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, it establishes that the Veteran's condition is not due to a covered disease under § 3.317, but is due to periodontal disease.  Thus, a higher rating is not assignable under any potentially alternative diagnostic code.  See 38 C.F.R. § 4.150.  

To the extent the Veteran asserts that his symptoms are the current manifestation of his service-connected disability or are otherwise resulting from the events of his service, this question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires dental expertise.  See Fountain, 27 Vet. App. 258, 274-75 (2015); Monzingo, 26 Vet. App. at 106.  Thus, his statements do not constitute competent evidence tending to increase the likelihood that his symptoms can be assigned a higher rating.  See Fountain, 27 Vet. App. at 274-75.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

A compensable disability rating for status post reconstruction of the left anterior maxillary alveolus with autologous bone graft is denied.  


REMAND

The claim to reopen a previously denied claim of service connection for obstructive sleep apnea must be remanded for issuance of an SOC.  The claim was denied in an October 2016 rating decision.  The Veteran, through his representative, filed a VA Form 21-0958, Notice of Disagreement (NOD), later in October 2016.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Accordingly, this issue is REMANDED for the following action:

Issue the Veteran an SOC with respect to the claim of service connection for obstructive sleep apnea.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


